MEMORANDUM***
Victor Manuel Hernandez-Carredano, a native and citizen of Guatemala, petitions pro se for review of the Board of Immigration Appeals’ decision dismissing his appeal from an immigration judge’s (“U”) denial of his application for asylum, withholding of removal, and relief under Article 3 of the United Nations Convention Against Torture (“Convention Against Torture”). We have jurisdiction under 8 U.S.C. § 1252. We deny the petition.
We review factual determinations concerning a petitioner’s eligibility for asylum under a substantial evidence standard, and must uphold them unless the evidence compels a contrary result. See INS v. Elias-Zacarias, 502 U.S. 478, 481 & n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992).1
We lack jurisdiction to consider Hernandez-Carredano’s eligibility for relief under the Convention Against Torture because he failed to raise the issue before the BIA. Rashtabadi v. INS, 23 F.3d 1562, 1567 (9th Cir.1994).
We conclude that substantial evidence supports the IJ’s finding that the threats against Hernandez-Carredano do not amount to past persecution on account of political opinion, see Lim v. INS, 224 F.3d 929, 936 (9th Cir.2000), and that he does not have an objective fear of future persecution, see Berroteran-Melendez v. INS, 955 F.2d 1251, 1256 (9th Cir.1992).
Hernandez-Carredano, in failing to qualify for asylum, necessarily failed to satisfy the more stringent standard required to establish eligibility for withholding of removal. See Ghaly v. INS, 58 F.3d 1425, 1429 (9th Cir.1995).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.


. Because the BIA adopted the IJ’s decision as its own, we treat the IJ's reasons as the BIA’s and review the IJ’s decision. Gonzalez v. INS, 82 F.3d 903, 907 (9th Cir.1996).